Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 14, 1989, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Even after repeated warnings from his employer, claimant continued to be late for work and, therefore, he was discharged. Claimant not only admits that he was late on several occasions, but he concedes that he was warned that this conduct was unacceptable. Under the circumstances, the determination that claimant’s continued lateness constituted misconduct is supported by substantial evidence and must be upheld (see, Matter of Grosso [Levine], 52 AD2d 964).
Decision affirmed, without costs. Mahoney, P. J., Weiss, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.